Filed Under Rule 424(b)(3), Registration Statement No. 333-199914 Pricing Supplement Number 348 Dated Monday, November 17, 2014 (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FVB9 [] 100% 2.000% [] Fixed 3.500% MONTHLY 11/15/2026 12/15/2014 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
